STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

SIEGEN       PROFESSIONAL           PLAZA,                              NO.     2021   CW   1146
LLC


VERSUS


PARK    AND      5TH,   LLC,   JOSIE                               DECER           3Q,      2021
NEWMAN,       AND    STEVEN    W.     NEWMAN




In    Re:         Siegen       Professional         Plaza,       L. L. C.,      applying       for

                  supervisory           writs,     19th    Judicial           District      Court,
                  Parish of East         Baton   Rouge,    No.   697172.



BEFORE:          WHIPPLE,      C. J.,    PENZATO    AND   HESTER,     JJ.


        WRIT      DENIED.



                                                 VGW

                                                 AHP
                                                 CHH




COURT       OF APPEAL,       FIRST     CIRCUIT




            IV
       DEPUTY       CL8RK    OF COURT
              FOR    THE    COURT